     Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 1 of 10 PageID #: 1
                                                                       FILED
                                                                   IN CLERK'S OPF\CB
                                                                             U.S. DISTRICT COURT E.D.N.Y.
PTH:AMC                                                                      * JAN 30 2020 *
F. #2015R01974
                                                                                BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         X


UNITED STATES OF AMERICA                                INDICTMENT
                                                                           A
        - against -                                     Cr.                         AX
                                                        (T. 18,ITS.C., §§ 371,2 and 3551 ^
RICHARD ANTHONY BARKER,                                  s^.; T. 26, U.S.C., §§ 7206(1) and
JOSE ANDREU and                                          7206(2))
RICARDO ANDUJAR,

                         Defendants.                     KOMUEE,J.
                                         X
                                                         "eves, mj.
THE GRAND JURY CHARGES:

                                       INTRODUCTION


                At all times relevant to this Indictment, unless otherwise indicated:

I.      The Defendants


                1.     The defendant RICHARD ANTHONY BARKER was a resident of

Queens, New York who owned and operated a tax return preparation business under the

names Tax Depot,Inc.("Tax Depot")and KPS Kampant,Parkinson, Sinclair & Co., Inc.

("KPS").

               2.      The defendant JOSE ANDREU was a resident ofNewburgh, New

York.


               3.      The defendant RICARDO ANDUJAR was a resident ofthe Bronx,

New York.
       Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 2 of 10 PageID #: 2




 11.     IRS Forms 1099-OID. 1040. 3175 and 3176

                4.    The Internal Revenue Service ("IRS"), an agency ofthe United States

Department ofthe Treasury, was responsible for administering and enforcing federal revenue

laws and regulations regarding the ascertainment, computation, assessment and collection of

taxes owed to the United States.


                5.    IRS Form 1099-OID was used to report to the IRS Original Issue

Discount("OID")income received by a taxpayer. OID income was the excess ofthe stated

redemption price of a financial obligation, such as a bond, at maturity over its issue price.

Form 1099-OID also reported any federal income taxes withheld from the OID income.

Form 1099-OID was generally issued by financial institutions.

                6.    U.S. Individual Income Tax Return, Form 1040("Form 1040") was a

tax return that a United States taxpayer submitted to the IRS on a yearly basis, wherein the

taxpayer reported items including income, certain expenses and tax.

                7.    When the IRS received or identified a tax return that attempted to

advance a frivolous position as to the tax laws,the IRS issued a Form 3175, which was a

notification letter to a taxpayer stating that the IRS deemed a claim on a taxpayer's tax return

to be frivolous and warning the taxpayer of possible civil penalties and criminal prosecution

if the claim was not corrected. The IRS issued a Form 3176 in response to any subsequent

submission received from the taxpayer that attempted to advance a frivolous position as to

the tax laws.


III.     The Fraudulent Scheme


                8.    In or about and between May 2011 and August 2017,the defendants

RICHARD ANTHONY BARKER,JOSE ANDREU and RICARDO ANDJUAR,together
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 3 of 10 PageID #: 3




with others, prepared and caused to be prepared, and then filed and caused to be filed, for

themselves and others,(a)false federal income tax returns through Tax Depot and KPS,and

by other means, including Forms 1040, Amended U.S. Individual Income Tax Returns

("Forms 1040X"), Annual Summary and Transmittal of U.S. Information Returns("Forms

1096")and associated Schedules, which they submitted to the IRS using, among other

means, an Electronic Filing Identification Number("BFIN") assigned by the IRS; and(b)

fictitious IRS Forms 1099-OID.


               9.      The Forms 1099-OID falsely reported that financial institutions,

creditors and other entities had withheld federal income tax on behalf ofthe defendants and

other taxpayers. Based on these fictitious withholdings, the defendants prepared and filed,

for themselves and others, false federal income tax returns with the IRS that claimed tax

refunds to which the defendants and other taxpayers were not entitled.

               10.     The IRS sent the defendants BARKER,ANDREU and ANDUJAR

notices, including Forms 3175 and 3176, stating that the information the defendants filed,

and caused to be filed, was deemed to be frivolous. Despite receiving these notices, the

defendants continued to file, and caused to be filed, for themselves and others, false Forms

1040, 1040X, 1096 and 1099-OID.

                                          COUNT ONE
                           (Conspiracy to Defraud the United States)

               11.     The allegations contained in paragraphs one through ten are realleged

and incorporated fully as if fiilly set forth in this paragraph.

               12.     In or about and between May 2011 and April 2019, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 4 of 10 PageID #: 4




defendants RICHARD ANTHONY BARKER,JOSE ANDREU and RICARDO ANDJUAR,

together with others, did knowingly and willfully conspire to defraud the United States and

an agency thereof, to wit: the IRS,for the purpose of impeding, impairing, obstructing and

defeating the lawful government functions ofthe IRS, to wit: the ascertainment,

computation, assessment and collection ofincome taxes. In furtherance ofthe conspiracy

and to effect its objects, within the Eastern District of New York and elsewhere, the

defendants BARKER,ANDREU and ANDUJAR,together with others, did commit and

cause the commission ofthe following:

                                       OVERT ACTS


                     a.      On or about the dates set forth below, the defendants identified

below,together with others, submitted and caused to be submitted to the IRS fraudulent

Forms 1099-OID for the tax years set forth below in the names offinancial institutions and

other entities whose identities are known to the Grand Jury:

 Overt   Approximate      Defendant      Financial         False          False         Tax
  Act     Submission                     Institution       DID           Income         Year
              Date                                                         Tax
                                                                      Withholding
 a(l)    February 23,     BARKER        U.S. Bank A    $163,312.74     $104,520.15      2016
         2017
 a(2)    February 23,     BARKER        U.S. Bank A    $135,494.77      $86,716.65      2016
         2017
 a(3)    February 23,     BARKER        U.S. Bank D     $43,923.77      $28,111.21      2016
         2017
 a(4)    February 23,     BARKER        U.S. Bank D      $41,089.77     $26,297.45 2016
         2017
 a(5)    February 23,     BARKER        U.S. Bank E      $21,060.42     $13,478.67      2016
         2017
 a(6)    February 23,     BARKER        U.S. Bank E      $17,149.97     $10,975.98      2016
         2017
 a(7)    February 23,     BARKER        U.S. Bank D       $3,091.07       $2,009.20     2016
         2017
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 5 of 10 PageID #: 5




 a(8)    February 27,    ANDUJAR       U.S. Bank A        $28,768           $15,894   2016
         2017
 a(9)    February 27,    ANDUJAR       U.S. Bank A        $15,380            $8,497   2016
         2017
 a(10)   February 27,    ANDUJAR       U.S. BankB           $7,733           $4,273   2016
         2017
 a(ll)   February 27,    ANDUJAR       U.S. BankB           $5,895-          $3,257   2016
         2017
 a(12)   July 5, 2018    ANDUJAR       U.S. Bank A        $34,796      $19,972.90 2017
 a(13)   July 5, 2018    ANDUJAR       U.S. Bank A        $19,457      $11,166.60 2017
 a(14)   July 5,2018     ANDUJAR       U.S. Bank C        $11,491       $6,595.83 2017
 a(15)   July 5, 2018    ANDUJAR       U.S. Bank C         $7,158       $4,108.69 2017
 a(16)   July 5, 2018    ANDUJAR       U.S. Bank C         $4,292       $2,463.61 2017

                    b.      On or about the dates set forth below, the defendants identified

below submitted and caused to be submitted to the IRS fraudulent Forms 1040 and Forms

1040X,for the tax years set forth below,in their own names and the names of individuals

whose identities are known to the Grand Jury:

 Overt      Approximate         Defendant(s)         Taxpayer         Tax         Form
  Act     Submission Date                                             Year

 b(l)       May 5, 2011           ANDREU           ANDREU               2007          1040X
 b(2)      May 31, 2011           ANDUJAR          ANDUJAR              2006           1040
 b(3)      April 19, 2012         ANDUJAR          ANDUJAR              2010           1040

 b(4)      May 14, 2012           ANDREU           ANDREU               2007          1040X
                               ANDUJAR and
 b(5)       May 14, 2012                           Jane Doe #1          2011           1040
                                  BARKER
                               ANDUJAR and
 b(6)       May 14, 2012                           ANDUJAR              2010           1040
                                  BARKER
                               ANDUJAR and
 b(7)       May 21, 2012                           ANDREU               2010           1040
                                  BARKER
 b(8)       July 24, 2012         BARKER           BARKER               2011          1040X
                                ANDREU and
 b(9)       April 14,2013                          ANDREU               2009          1040X
                                  BARKER
                                ANDREU and
 b(10)       May 6, 2013                           ANDREU               2012           1040
                                  BARKER
                                ANDUJAR and
 b(ll)      May 13,2013                            ANDUJAR              2012           1040
                                  BARKER
 b(12)       June 3, 2013         BARKER           BARKER               2012           1040
                                ANDREU and
 b(13)      June 17, 2013                          ANDREU               2011           1040
                                  BARKER
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 6 of 10 PageID #: 6




                                 ANDUJARand
 b(14)       June 24, 2013                           Jane Doe#l           2012          1040
                                    BARKER
                                 ANDUJARand
 b(15)       June 24,2013                            John Doe #1          2012          1040
                                    BARKER
                                   ANDREU and
 b(16)        July 1,2013                            John Doe #2          2012          1040
                                    BARKER
                                 ANDUJAR and
 b(17)    December 2, 2013                           ANDUJAR              2011        1040A
                                    BARKER
                                 ANDUJAR and
 b(18)       May 12,2014                             ANDUJAR             2013           1040
                                    BARKER
                                  ANDREU and
 b(19)       June 23,2014                            ANDREU              2013           1040
                                    BARKER
 b(20)       June 30, 2014          BARKER          BARKER               2013           1040
                                 ANDUJARand
 b(21)       April 21, 2015                          ANDUJAR             2012           1040
                                    BARKER
                                 ANDUJAR and
 b(22)       May 6,2015                              ANDUJAR             2012           1040
                                    BARKER
 bC23)       June 1,2015           ANDUJAR           ANDUJAR             2014           1040
                                 ANDUJAR and
 b(24)    September 8, 2015                          ANDUJAR             2012           1040
                                    BARKER
 b(25)       July 17, 2017           BARKER         BARKER               2015           1040
                                  ANDREU and
 b(26)     August 16, 2017                           ANDREU               2009        1040X
                                    BARKER
 b(27)       April 12, 2019         ANDREU           ANDREU               2017        1040A


                     c.       On or about the dates set forth below, the defendants identified

below, together with others, submitted and caused to be submitted to the IRS fraudulent

Forms 1096 for the tax years set forth below, with fictitious Forms 1099-OID attached:
                                                                ii


 Overt Act     Approximate Submission Date             Defendant             Tax Year


 c(l)          February 23, 2017                    BARKER              2016


 c(2)          February 27, 2017                    ANDUJAR             2016




              (Title 18, United States Code, Sections 371 and 3551 et seq.l
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 7 of 10 PageID #: 7




                                COUNTS TWO AND THREE
                        (Subscribing to False Tax Returns - ANDREU)

               13.     The allegations set forth in paragraphs one through ten are realleged

and incorporated as iffully set forth in this paragraph.

               14.     On or about the dates set forth in the table below, within the Eastern

District of New York and elsewhere, the defendant JOSE ANDREU,together with others,

did knowingly and willfully make and subscribe to Forms 1040 and Forms 1040X,for the

tax years set forth below, which were verified by written declarations that each was made

under the penalties of perjury, and which were filed with the IRS, which tax returns the

defendant did not believe to be true and correct as to one or more material matters, in that the

returns claimed income tax refunds in amounts set forth below to which the defendant knew

he was not entitled:


 COUNT       TAX       APPROXIMATE                            FALSE ITEMS
            YEAR        FILING DATE
 TWO        2013       June 23, 2014             a.   Taxable Interest, $217,524
                                                 b.   Federal income tax withheld, $199,745
                                                 c.   Refund claimed, $135,399
 THREE      2009       August 16, 2017           a.   Taxable Interest, $75,944
                                                 b.   Federal income tax withheld, $78,750
                                                 c.   Refund claimed, $47,480

              (Title 26, United States Code, Section 7206(1); Title 18, United States Code,

Sections 2 and 3551 ^ sea.l

                                 COUNTS FOUR AND FIVE
                        (Subscribing to False Tax Returns-BARKER)

               15.     The allegations set forth in paragraphs one through ten are realleged

and incorporated as if fully set forth in this paragraph.
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 8 of 10 PageID #: 8

                                                                                                8



               16.    On or about the dates set forth in the table below, within the Eastern

District of New York and elsewhere, the defendant RICHARD ANTHONY BARKER,

together with others, did knowingly and willfully make and subscribe to Forms 1040, for the

tax years set forth below, which were verified by written declarations that each was made

under the penalties of perjury, and which were filed with the IRS, which tax returns the

defendant did not believe to be true and correct as to one or more material matters, in that the

returns claimed false taxable interest, federal income tax withholdings and income tax

refunds in amounts set forth below, to which the defendant knew he was not entitled:

 COUNT       TAX       APPROXIMATE                            FALSE ITEMS
            YEAR        FILING DATE
 FOUR       2013      June 30,2014               a.   Taxable Interest, $635,647
                                                 b.   Federal income tax withheld, $585,971
                                                 c.   Refund claimed, $355,288
 FIVE       2015      July 17, 2017              a.   Taxable Interest, $344,214
                                                 b.   Federal income tax withheld, $156,875
                                                 c.   Refund claimed, $43,327

              (Title 26, United States Code, Section 7206(1); Title 18, United States Code,

Sections 2 and 3551 ^ seq.)

                                          COUNT SIX
         (Aiding and Assisting in the Preparation of False Tax Returns-BARKER)

               17.    The allegations set forth in paragraphs one through ten are realleged

and incorporated as if fully set forth in this paragraph.

               18.    On or about June 23, 2014, within the Eastern District of New York

and elsewhere, the defendant RICHARD ANTHONY BARKER,together with others, did

willfully aid and assist in, and procure, counsel and advise the preparation and presentation

to the IRS under, and in connection with a matter arising under, the internal revenue laws, of
   Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 9 of 10 PageID #: 9




a return, claim and other document, to wit: a Form 1040, for taxpayer JOSE ANDREU,for

the tax year 2013, which return was false and fraudulent as to one or more material matters,

in that the return falsely claimed, among other items, taxable interest of $217,524, federal

income tax withheld of$199,745 and a refund of$135,399, whereas, as defendant BARKER

then and there well knew and believed, said taxpayer was not entitled to claim those false

items.


              (Title 26, United States Code, Section 7206(2); Title 18, United States Code,

Sections 2 and 3551 ^ seq.)



                                                               f\TRUE BILL

                                                                  FOREPERSON



RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




 ACTING UNITED ^fiUfES ATTORT
PURSUANT          C.F.R. 0.136
                 Case 1:20-cr-00045-EK Document 1 Filed 01/30/20 Page 10 of 10 PageID #: 10

FJ; 2015R01974

FORM DBD-34           No.
JUN.85


                             UNITED STATES DISTRICT COURT

                                           EASTERN District of NEW YORK

                                                   CRIMINAL DIVISION


                                    THE UNITED STATES OF AMERICA
                                                              vs.




                                           RICHARD ANTHONY BARKER,et al,

                                                                                     Defendants.


                                                    INDICTMENT

                                           (T. 18, U.S.C., §§ 371,2 and 3551
                                             T. 26, U.S.C., §§ 7206(1)and 7206(2))

                            A true bill.



                                                                                        Foreperson


                      Filed in open court this                      day,

                      of                         A.D.20


                                                                                             Clerk




                      Bail, $



                                      Ann M, Cherryj Trial Attorneyj DOJ Tax Division
